                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


ALEJANDRO MENERA MARTINEZ




v.                                            Criminal No. 1:17cr119-HSO-RHW-1
                                                        Civil No. 1:18cv325-HSO



UNITED STATES OF AMERICA


   MEMORANDUM OPINION AND ORDER GRANTING ALEJANDRO
  MENERA MARTINEZ’S MOTION [98] TO AMEND AND GRANTING IN
 PART AND DISMISSING IN PART WITHOUT PREJUDICE ALEJANDRO
   MENERA MARTINEZ’S MOTION [89] TO VACATE, SET ASIDE, OR
     CORRECT SENTENCE FILED PURSUANT TO 28 U.S.C. § 2255

      BEFORE THE COURT are Defendant Alejandro Menera Martinez’s Motion

[89] to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, filed

pursuant to 28 U.S.C. § 2255, and his Motion [98] to Amend.    Defendant seeks to

set aside his June 11, 2018, Judgment of Conviction.   Menera Martinez’s former

counsel has filed an Affidavit [95] in response to the Motion [89]. The Government

has filed a Response [96], and Menera Martinez a Reply [99] and a Motion to

Amend [98].   Having considered the issues presented, the record, and relevant

legal authority, the Court is of the opinion that the Motion [98] to Amend should be

granted, and that the Motion [89] to Vacate should be granted in part to allow

Menera Martinez to file an out-of-time direct appeal, and dismissed without
                                          1
prejudice in all other respects.

                                   I. BACKGROUND

A.    Factual background

      On October 2, 2017, the Government filed a Criminal Complaint [1], charging

that Defendant Alejandro Menera Martinez (“Defendant” or “Menera Martinez”)

brokered the sale of approximately two kilograms of suspected Fentanyl to a

confidential informant from an Atlanta, Georgia, based “fentanyl organization.”

Compl. [1].   A grand jury subsequently returned a two-count Indictment [3]

charging Menera Martinez with violations of 21 U.S.C. § 841(a)(1).     Redacted

Indictment [21].   The Government later filed a three-count Superseding Indictment

[42] charging Defendant: (a) with knowingly and intentionally conspiring to possess

with intent to distribute, and possessing with intent to distribute, one kilogram or

more of a detectable amount of heroin, in violation of 21 U.S.C. § 841(a)(1) and 18

U.S.C. § 2; and (b) with traveling in interstate commerce with the intent to carry

out unlawful activity, in violation of 18 U.S.C. § 1952(a)(3).   Redacted Superseding

Indictment [42].

      Menera Martinez retained Lee C. Russell as counsel, and on February 23,

2018, Defendant pled guilty to Count Two of the Superseding Indictment [42],

which charged him with “knowingly and intentionally possess[ing] with intent to

distribute a mixture or substance containing 1 kilogram or more of a detectable

amount of heroin.”   Id.; Am. Plea Agreement [59].     Pursuant to a written Plea

Agreement with the Government, Defendant reserved “the right to raise ineffective
                                           2
assistance of counsel claims,” but otherwise expressly waived “the right to appeal

the conviction and sentence imposed in this case” and “the right to contest the

conviction and sentence or the manner in which the sentence was imposed in any

post-conviction proceeding.”           Am. Plea Agreement [59] at 5.

        On June 5, 2018, the Court sentenced Defendant to the statutory minimum

term of one-hundred-and-twenty (120) months imprisonment with respect to Count

Two, and dismissed Counts One and Three of the Superseding Indictment [42] on

the Government’s Motion.             Minute Entry, June 5, 2018; *Sealed* PSR [76].                    The

Court also sentenced Defendant to five (5) years of supervised release and ordered

him to pay a $5,000.00 fine and a $100.00 special assessment.                        J. [83].    The Court

executed and filed the Judgment of Conviction [83] on June 11, 2018.                            Neither

Defendant nor his counsel filed an appeal of the Judgment within the time afforded

by the Federal Rules of Appellate Procedure.

B.      Procedural background

        Proceeding pro se, Defendant timely filed the instant Motion [89] to Vacate,

Set Aside, or Correct Sentence by a Person in Federal Custody pursuant to 28

U.S.C. § 2255 on October 9, 2018, along with a Memorandum in Support [90]. 1

Defendant asserts that his attorney rendered ineffective assistance of counsel

because, among other things, he failed to “communicate” regarding an appeal.

Specifically, Defendant states that:

        this issue the Counsel did Not Submitted Objections or Submitted his
1
 The Court’s Text Order entered herewith construes Document [90], which was filed as a Motion for Leave to File
28 U.S.C. 2255, as a Memorandum in Support of Defendant’s earlier filed Motion [89].
                                                       3
        Right of Direct Appeal-did Not Was Commonicate the Movant’s of his
        Right of Appeal Direct- Counsel Aggregios Misconducted.

Mot. [89] at 6 (misspellings and grammatical errors in original). He appears to

also advance claims that: the Government failed to prove that the substance was

heroin or to establish the underlying mens rea; counsel failed to seek a departure for

a first-time offender; and counsel failed to object to a leader or organizer

enhancement applied at sentencing.      See Mot. [89]; Mem. in Support [90].

        With the help of an inmate, Menera Martinez has also submitted a Motion

[98] to Amend his Motion [89] to Vacate and an Affidavit [98-1] signed under

penalty of perjury.   Mot. [98] to Am. at 1-2; Menera Martinez Aff. [98-1].

Defendant states that he “tried to reach his former counsel via phone calls and

letter to express that he was not satisfied with his sentence . . . and he wished to

appeal, [but that counsel] did not remain reasonably available.” Mot. [98] to Am.

At 4.   In his attached Affidavit, Menera Martinez avers: “I recall telling my

attorney after sentencing that I wished to appeal and, just to make sure I tried to

contact him but to no avail.”   Menera Martinez Aff. [98-1] at 2. Defendant further

states that counsel told him that he would receive no more than 70 or 80 months if

he signed the Plea Agreement.     Id.

        Menera Martinez’s former counsel, Lee C. Russell, has supplied an Affidavit

[95] in which he argues that Menera Martinez’s claims are without merit and that

the Court made Defendant aware of his right to appeal.      Russell Aff. [95].   The

Government has also filed a Response [135] in opposition to Defendant’s Motion [89]


                                           4
to Vacate, taking the position that Menera Martinez waived his right to any post-

conviction relief and is thus not entitled to any relief.                   Resp. [96].

                                           II. DISCUSSION

A.      Defendant’s Motion [98] to Amend

        Pursuant to Federal Rule of Civil Procedure 15, a party may amend its

pleading once as a matter of course within 21 days after serving it, or if the pleading

is one to which a responsive pleading is required, 21 days after service of a

responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

whichever is earlier.          Fed. R. Civ. P. 15(a); see United States v. Saenz, 282 F.3d

354, 355-56 (5th Cir. 2002) (applying Rule 15 to motions to vacate filed under 28

U.S.C. § 2255).        In all other cases, a party may amend its pleading only with the

opposing party’s written consent or the Court’s leave.                      Fed. R. Civ. P. 15(a).          Leave

to amend a complaint is freely given “when justice so requires.”                          Id.    Although the

Court may deny leave to amend based upon undue delay, bad faith, dilatory motive,

repeated failure to cure deficiencies by prior amendment, undue prejudice to the

opposing party, or futility, Union Planters National Leasing, Inc. v. Woods, 687 F.2d

117, 121 (5th Cir. 1982), the Court finds none of the factors present here, and will

grant Defendant’s Motion [98] to Amend and construe it as an amendment to his

Motion [89] to Vacate pursuant to § 2255. 2




2
  The Court also notes that the Government has not filed a response to this Motion [98] and the time for doing so
has passed.
                                                         5
B.    Defendant’s § 2255 Motion [89]

      The Sixth Amendment to the United States Constitution guarantees an

accused the right to the assistance of counsel in defense of a criminal prosecution.

U.S. CONST. AMEND. VI.     This right extends to the plea bargaining process, during

which criminal “defendants are entitled to the effective assistance of competent

counsel.”   Lafler v. Cooper, 132 S. Ct. 1376, 1384 (2012) (quotation omitted).

Claims of ineffective assistance of counsel are properly asserted by way of a § 2255

motion to vacate.    See United States v. Gaudet, 81 F.3d 585, 589 n.5 (5th Cir. 1996).

A claim asserting ineffective assistance of counsel survives a waiver of the right to

file a Section 2255 motion “only when the claimed [ineffective] assistance directly

affected the validity of that waiver or the plea itself.” United States v. Hollins, 97

F. App’x 477, 479 (5th Cir. 2004) (quoting United States v. White, 307 F.3d 336, 343

(5th Cir. 2002)).   Here, the Plea Agreement expressly reserved Defendant’s right to

raise claims of ineffective assistance of counsel.    Am. Plea Agreement [59] at 5.    To

succeed on a Section 2255 motion asserting ineffective assistance, a defendant must

demonstrate that his trial counsel’s performance fell below an objective standard of

reasonableness and that this deficient performance prejudiced his defense.

Strickland v. Washington, 466 U.S. 668, 690 (1984).

      Notwithstanding Strickland, the United States Court of Appeals for the Fifth

Circuit has held that a failure to file an appeal when requested constitutes per se

ineffective assistance of counsel and permits an out-of-time appeal. United States

v. Tapp, 491 F.3d 263, 265-66 (5th Cir. 2007).       This is so even where the defendant
                                           6
has waived his right to a direct appeal.             Id. Menera Martinez avers that he

requested that his attorney file an appeal but that his attorney did not, and that his

attorney remained unreachable.              Mot. [98] to Am. At 4; Menera Martinez Aff. [98-

1] at 2. 3 Accordingly, the Court is of the opinion that Defendant’s request for an

out-of-time appeal should be granted.

        Because district courts cannot “create appellate jurisdiction,” the Fifth

Circuit has provided direction in this context.              United States v. West, 240 F.3d 456,

459, 460-61 (5th Cir. 2001).          When allowing an out-of-time appeal based on a

Section 2255 motion asserting ineffective assistance based upon counsel’s failure to

file a notice of appeal, the out-of-time appeal cannot proceed unless the Court

grants the Section 2255 motion insofar as it seeks an out-of-time appeal and

dismisses without prejudice “those parts of the motion for which the out-of-time

appeal is granted.”        Id. at 460. The Court must then reinstate the judgment of

conviction on the criminal docket, and a defendant will have fourteen (14) days from

the date of entry of the reinstated judgment to file a Notice of Appeal in this Court.

Id. at 462; FED. R. APP. P. 4(b)(1)(A)(i).

        Pursuant to this directive, Defendant’s Motion to Vacate [89] will be granted

only to the extent that Defendant will be permitted to file an out-of-time direct

appeal concerning the grounds for relief raised in his Section 2255 Motion.                        West,

240 F.3d at 460-61. By a “Text Only Order” to be entered in conjunction with this


3
 Although the Court grants Menera Martinez’s Motion [98] to Amend, the result would remain unchanged had the
Court not considered this supporting Affidavit [98-1]. Liberally construing his original § 2255 Motion [89],
Defendant has sufficiently alleged that he requested that counsel pursue a direct appeal.
                                                      7
Memorandum Opinion and Order, the Court will reinstate the Judgment of

Conviction [83] on the criminal docket as of June 5, 2019.   Id. at 462. The

remaining claims asserted in the Motion to Vacate will be dismissed without

prejudice.   Id.   Whether Defendant is able to identify any arguably meritorious

grounds for appeal that would not be precluded by the terms of the Plea Agreement

need not be addressed at this point.   Tapp, 491 F.3d at 265-66. Should Defendant

elect to reassert these claims, or others, he may do so by way of a timely Section

2255 motion after his direct appeal is concluded.

                                III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Alejandro Menera Martinez Motion [98] to Amend is granted and his Motion [89] to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, filed

pursuant to 28 U.S.C. § 2255 is GRANTED IN PART to the extent that Defendant

is permitted to file an out-of-time direct appeal as described above, and is

DISMISSED IN PART WITHOUT PREJUDICE in all other respects.

      SO ORDERED AND ADJUDGED, this the 5th day of June, 2019.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                           8
